           Case 1:19-cv-10925-PAE Document 57 Filed 10/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MARK E. HOLLIDAY, as Trustee of the LB
Litigation Trust,

                                   Plaintiff,           19 Civ. 10925 (PAE)(SN)
      v.
                                                        NOTICE OF APPEARANCE
 BROWN RUDNICK LLP,
                                   Defendant.


     PLEASE TAKE NOTICE that the following attorney appears as counsel on behalf

of Defendant Brown Rudnick LLP in the above-captioned action:

                                   Michael S. Bosworth
                                   Latham & Watkins LLP
                                   885 Third Avenue
                                   New York, New York 10022-4834
                                   Telephone: (212) 906-1200
                                   Facsimile: (212) 751-4864
                                   E-mail: michael.bosworth@lw.com

Dated: October 20, 2020
       New York, New York                       LATHAM & WATKINS LLP


                                                By:   /s/ Michael S. Bosworth
                                                      Michael S. Bosworth

                                                      885 Third Avenue
                                                      New York, New York 10022-4834
                                                      Telephone: (212) 906-1200
                                                      Facsimile: (212) 751-4864
                                                      Email: michael.bosworth@lw.com

                                                      Attorneys for Defendant
                                                      Brown Rudnick LLP
